Order filed, November 25, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00577-CV
                                  ____________

                       GIOVANNY LAGUAN, Appellant

                                        V.

 US BANK TRUST AS TRUSTEE FOR LSF8 MASTER PARTICIPATION
                      TRUST, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052983


                                     ORDER

      The reporter’s record in this case was due November 07, 2014. See Tex. R.
App. P. 35.1. On November 07, 2014, Kelly D. Kelly filed a motion for extension
of time to file the record which was granted until November 14, 2014. The court
has not received a request to extend time for filing the record. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.
      We order Kelly D. Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM